TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00703-CR




Jesse Williams, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NO. 3021005, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant’s  motion for extension of time to file brief is granted.  Appellant's counsel,
Mr. Todd Dudley, is ordered to tender a brief in this cause no later than May 20, 2005.  No further
extension of time will be granted.
It is ordered March 28, 2005. 
 
Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish